

Exhibit 10.8


FIRST BUSINESS FINANCIAL SERVICES, INC.
2019 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT
AWARD AGREEMENT


The Participant specified below is hereby granted a restricted stock unit award
(the “Award”) by First Business Financial Services, Inc., a Wisconsin
corporation (the “Company”), under the First Business Financial Services, Inc.
2019 Equity Incentive Plan (the “Plan”) in exchange for the cancellation of the
Participant’s restricted award agreement dated _____________ and the
cancellation of the shares issued thereunder that have not yet vested as of the
Grant Date. The Award shall be subject to the terms of the Plan and the terms
set forth in this Restricted Stock Unit Award Agreement (“Award Agreement”).
Section 1.Award. The Company hereby grants to Participant the Award of
restricted stock units (each such unit, an “RSU”), where each RSU represents the
right of Participant to receive one Share in the future upon the expiration of
the Restricted Period, subject to the terms of this Award Agreement and the
Plan.
Section 2.    Terms of Restricted Stock Unit Award. The following words and
phrases relating to the Award shall have the following meanings:
(a)    The “Participant” is ______________________________.
(b)    The “Grant Date” is ______________________________.
(c)    The number of RSUs is ______________________.
Except for words and phrases otherwise defined in this Award Agreement, any
capitalized word or phrase in this Award Agreement shall have the meaning
ascribed to it in the Plan.
Section 3.    Restricted Period.


(a)    The “Restricted Period” for thirty-three percent (33%) of the RSUs will
end on each of the first two (2) anniversaries of the Grant Date and thirty-four
(34%) of the Covered Shares will end on the third (3rd) anniversary.
(b)    Notwithstanding the foregoing provisions of this Section 3, the
Restricted Period for all the RSUs shall cease immediately and such RSUs shall
become fully vested immediately upon Participant’s Termination of Service due to
Participant’s Disability or Participant’s death.
(c)    Notwithstanding any other agreement to the contrary between Participant
and the Company or any of its Subsidiaries (the “Company and its Subsidiary” or
“the Company and any of its Subsidiaries” are hereinafter referred to as “the
Company” for purposes of this Section 3(c) through Section 23 of the Agreement),
in the event of a Change in Control, (1) any RSUs still outstanding shall become
fully vested, or (2) if Participant terminated employment with the Company
within the 30 calendar days prior to the Change in Control and forfeited the
RSUs, then such forfeited RSUs shall be re-issued to Participant upon the Change
in Control, and shall be fully vested on the date of such re-issuance provided
that (a) Participant did not voluntarily resign prior to the effective date of
the Change in Control and (b) Participant





--------------------------------------------------------------------------------




was not terminated for cause (as determined in good faith by the Board or
Committee) prior to the effective date of such Change in Control.
(d)    Except as set forth in Section 3(b), Section 3(c) and 3(e), or as may
otherwise be provided by the Committee, if Participant’s Termination of Service
occurs prior to the expiration of one or more Restricted Periods, Participant
shall forfeit all rights, title and interest in and to any RSUs still subject to
a Restricted Period as of such Termination of Service.
(e)    Notwithstanding the foregoing provisions of this Section 3 or any other
agreement to the contrary between Participant and the Company, if Participant
incurs a Termination of Service as a result of Retirement after the first
anniversary of the Grant Date, then the RSUs shall not be forfeited as a result
of such Retirement and shall continue to vest for as long as Participant remains
Retired.
(i)    “Retirement” means a Termination of Service on or after the date on which
Participant has achieved age sixty (60) with at least ten (10) years of service
in a senior executive capacity with the Company; provided that Participant
provides at least twelve (12) months’ notice to the Company’s Chief Executive
Officer (or, if Participant is the Company’s Chief Executive Officer, to the
Board) prior to such Retirement.
(ii)    Following Retirement, Participant shall be “Retired” so long as
Participant does not (x) directly, or indirectly through another, act as an
officer, director, partner or employee of or consultant to, or act in any
managerial capacity with, any entity that is engaged in the financial services
industry or (y) act in any full-time position with any other entity if such
position requires duties and responsibilities similar to the duties and
responsibilities of Participant with the Company prior to Retirement.
(iii)    Whether Participant remains Retired at any time shall be determined by
the Board or the Committee in its sole discretion. If, while this Award is
outstanding, Participant commences employment or other work of any kind
following Retirement, then Participant is required to promptly provide written
notice to the Company of the name of his or her employer and the nature of his
or her position or other work. In addition, as a condition for this Award to
remain outstanding following Retirement, the Company will require Participant to
provide information relating to his or her activities following Retirement prior
to each vesting date to enable the Board or the Committee to determine whether
Participant remains Retired, and Participant’s failure to provide such
information upon request will cause the Award to be forfeited.
(iv)    If Participant receives any benefit under this Award after Retirement
but when he or she is no longer Retired, then Participant will be obligated to
repay to the Company the value of such benefit (with such value to be determined
by the Company, which may include a reasonable rate of interest) promptly
following receipt from the Company of notice to Participant of his or her
repayment obligation.
Section 4.    Settlement of RSUs. Delivery of Shares or other amounts under this
Award Agreement and the Plan shall be subject to the following:
(a)    Delivery of Shares. The Company shall deliver to Participant one Share
free and clear of any restrictions in settlement of each of the vested and
unrestricted RSUs within 45 days following the end of the respective Restricted
Period.


2



--------------------------------------------------------------------------------




(b)    Compliance with Applicable Laws. Notwithstanding any other term of this
Award Agreement or the Plan, the Company shall have no obligation to deliver any
Shares or make any other distribution of benefits under this Award Agreement or
the Plan unless such delivery or distribution complies with all applicable laws
and the applicable rules of any securities exchange or similar entity.
(c)    Certificates Not Required. To the extent that this Award Agreement and
the Plan provide for the issuance of Shares, such issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.
Section 5.    Dividend Equivalents. Participant shall receive a cash payment
equivalent to any dividends or other distributions paid with respect to the
Shares subject to the RSUs, so long as the applicable record date occurs before
such RSUs are forfeited or cancelled. Such cash payment shall be paid to
Participant (or Participant’s beneficiary in accordance with Section 7) at the
same time as the dividend or other distribution is paid to Shareholders. If,
however, any dividends or distributions with respect to the Shares underlying
the RSUs are paid in Shares rather than cash, then Participant shall be credited
with additional RSUs equal to the number of Shares that Participant would have
received had the RSUs been actual Shares, and such RSUs shall be deemed RSUs
added to the Award subject to the same risk of forfeiture and other terms of
this Agreement.
Section 6.    No Shareholder Rights. Participant shall not have any rights of a
Shareholder with respect to the RSUs, including but not limited to, voting
rights, prior to settlement of the RSUs pursuant to Section 4(a) above.
Section 7.    Heirs and Successors. This Award Agreement shall be binding upon,
and inure to the benefit of, the Company and its successors and assigns, and
upon any person acquiring all or substantially all of the Company’s assets or
business. If any rights of Participant or benefits distributable to Participant
under this Award Agreement have not been settled or distributed at the time of
Participant’s death, such rights shall be settled for and such benefits shall be
distributed to the Designated Beneficiary in accordance with the provisions of
this Award Agreement and the Plan. The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by Participant in a writing filed with
the Committee in such form as the Committee may require. Participant’s
designation of beneficiary may be amended or revoked from time to time by
Participant in accordance with any procedures established by the Committee. If a
Participant fails to designate a beneficiary, or if the Designated Beneficiary
does not survive Participant, any benefits that would have been provided to
Participant shall be provided to the legal representative of the estate of
Participant. If a Participant designates a beneficiary and the Designated
Beneficiary survives Participant but dies before the provision of the Designated
Beneficiary’s benefits under this Award Agreement, then any benefits that would
have been provided to the Designated Beneficiary shall be provided to the legal
representative of the estate of the Designated Beneficiary.
Section 8.    Administration. The authority to manage and control the operation
and administration of this Award Agreement and the Plan shall be vested in the
Committee, and the Committee shall have all powers with respect to this Award
Agreement as it has with respect to the Plan. Any interpretation of this Award
Agreement or the Plan by the Committee and any decision made by the Committee
with respect to this Award Agreement or the Plan shall be final and binding on
all persons.
Section 9.    Plan Governs. Notwithstanding any provision of this Award
Agreement to the contrary, this Award Agreement shall be subject to the terms of
the Plan, a copy of which may be obtained by Participant from the office of the
secretary of the Company. This Award Agreement shall be subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time.


3



--------------------------------------------------------------------------------




Notwithstanding any provision of this Award Agreement to the contrary, in the
event of any discrepancy between the corporate records of the Company, including
the Plan, and this Award Agreement, the corporate records of the Company shall
control.
Section 10.    Not an Employment Contract. Neither the Award nor this Award
Agreement shall confer on Participant any rights with respect to continuance of
employment or other service with the Company or a Subsidiary, nor shall they
interfere in any way with any right the Company or a Subsidiary may otherwise
have to terminate or modify the terms of Participant’s employment or other
service at any time.
Section 11.    Amendment. Without limitation of Section 13 below, this Award
Agreement may be amended in accordance with the provisions of the Plan, and may
otherwise be amended in writing by Participant and the Company without the
consent of any other person.
Section 12.    Governing Law. This Award Agreement, the Plan and all actions
taken in connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Wisconsin, without reference to
principles of conflict of laws, except as superseded by applicable federal law;
and any court action commenced to enforce this Agreement shall have as its sole
and exclusive venue the County of Dane, Wisconsin.
Section 13.    Clawback. The Award and any amount or benefit received under the
Plan shall be subject to potential cancellation, recoupment, rescission, payback
or other action in accordance with the terms of any applicable Company clawback
policy (the “Policy”) or any applicable law, as may be in effect from time to
time. Participant hereby acknowledges and consents to the Company’s application,
implementation and enforcement of (a) the Policy and any similar policy
established by the Company that may apply to Participant together with all other
similarly situated participants, whether adopted prior to or following the date
of this Award Agreement and (b) any provision of applicable law relating to
cancellation, rescission, payback or recoupment of compensation, and agrees that
the Company may take such actions as may be necessary to effectuate the Policy,
any similar policy and applicable law, without further consideration or action.
Section 14.    Nonsolicitation of Clients.
(a)    While Participant is employed by the Company and for a period of twelve
(12) months immediately following, Participant will not, except on behalf of or
as otherwise directed by the Company, directly or indirectly (through or by
providing assistance to another person or entity), solicit Financial Services
(defined below) business from any client of the Company who/which was a client
of the Company and (1) with whom/which Participant had any contact or (2) about
whom/which Participant had access to non-public confidential or proprietary
information, in the case of both (1) and (2), above, during the period of one
year prior to the date Participant ceased to be an employee of the Company.
(b)    While Participant is employed by the Company, and for a period of twelve
(12) months immediately following, Participant will not, except on behalf of or
as otherwise directed by the Company, conduct business relating to Financial
Services (defined below) with any client of the Company who/which was a client
of the Company and (1) with whom/which Participant had any contact or (2) about
whom/which Participant had access to non-public confidential or proprietary
information, in the case of both (1) and (2), above, during the period of one
year prior to the date Participant ceased to be an employee of the Company.
(c)    While Participant is employed by the Company, and for a period of six (6)
months immediately following, Participant will not, except on behalf of or as
otherwise directed by the Company,


4



--------------------------------------------------------------------------------




directly or indirectly (through or by providing assistance to another person or
entity), solicit Financial Services (defined below) business from any
prospective client of the Company with whom/which the Company engaged in direct
marketing efforts (as opposed to general solicitations of business) and (1) with
whom/which Participant had any contact or (2) about whom/which Participant had
access to non-public confidential or proprietary information, in the case of
both (1) and (2), above, during the period of one year prior to the date
Participant ceased to be an employee of the Company.
(d)    For clarification purposes, the restrictions described in the above
subparagraphs apply to clients whether they are persons or entities. The term
“Financial Services” as used herein shall mean products and/or services offered
by the Company within the twelve (12) month period immediately preceding
Participant’s last day of employment with the Company.
(e)    These covenants are effective immediately, and shall remain in force
before and after the time the rights to the RSUs granted under this Agreement
vest, and after such RSUs are issued to or transferred by Participant. The
parties intend that this Section 14 and each and all of its individual
subparagraphs, provisions, and clauses are severable from any other provision of
this agreement, as provided in Section 21, and are also severable from any other
promise or duty owed by Participant to the Company.
(f)    Participant agrees that each of these covenants is reasonably and
properly necessary to protect the legitimate business interests of the Company.
Participant acknowledges that damages for the violation of any of these
covenants will be inadequate and will not give full, sufficient relief to the
Company, and that a breach of any of these covenants will constitute irreparable
harm to the Company. Therefore, Participant agrees that in the event of any
violation of any of these covenants, the Company shall be entitled to
compensatory damages and injunctive relief.
(g)    Participant will reimburse and indemnify the Company for the actual costs
incurred by the Company in enforcing any of these covenants, including, but not
limited to, attorney’s fees reasonably incurred in enforcement activity.
(h)    This Section 14 will become null and void upon a Change in Control.
Section 15.    Protection of Leadership Pool. Participant and the Company agree
to the following:
(a)    Participant is a top-level employee of the Company or has special skills
or knowledge important to the Company or has skills that are difficult for the
Company to replace.
(b)    Participant’s colleagues who are employed by the Company in a position of
officer or manager, or above (collectively, the “Leadership Pool”) are likewise
top-level employees of the Company or have special skills or knowledge important
to the Company or have skills that are difficult for the Company to replace.
(c)    If Participant or any member of the Leadership Pool ceases to be so
employed, the Company will have a business necessity to replace the skills lost.
(d)    It takes time after an employee of the caliber of Participant and/or the
Leadership Pool leaves the employ of the Company to replace the skills lost; 180
days is a reasonable measure of the time needed to replace such skills.


5



--------------------------------------------------------------------------------




(e)    A primary and necessary source of replacement of the skills of
Participant and/or a member of the Leadership Pool are the other members of the
Leadership Pool.
(f)    The parties recognize that employees of the Company (not otherwise bound
by contract) are not in any way restricted from competing with the Company, and
are not obligated to accept, nor even to consider, proposals by the Company that
they replace Participant or a member of the Leadership Pool in the event
Participant or a member of the Leadership Pool leaves the Company.
(g)    Because of Participant’s present position, Participant is in a position
to assist and influence those members of the Leadership Pool with whom
Participant has or had a working relationship during the immediately preceding
two (2) years, or about whom/which Participant has acquired or possessed
specialized knowledge (in either case, a “Restricted Person”) in choosing
whether to remain with the Company and consider or accept other positions with
the Company rather than choosing to seek other opportunities outside the
Company. Any suggestion by Participant that a Restricted Person should seek
another employment opportunity outside the Company, and any offer of another
employment opportunity by another employer to a Restricted Person with the
assistance of Participant, would be such assistance and influence, in derogation
of Participant’s duty to the Company as a managerial and supervisory employee.
(h)    The monetary value of the loss to the Company in case Participant in fact
assists or influences a Restricted Person to leave the Company for a competitor
would be impossible to precisely measure. Injunctive relief for a breach of
subsection (j) would also be ineffective.
(i)    The parties agree that a fair estimate of the monetary value of the loss
to the Company in case Participant assists or influences another employee to
leave the Company for a competitor would be Participant’s daily rate of base pay
as of the last day he or she was employed by the Company times 180.
(j)    In consideration of this Agreement, and of the continued employment of
Participant by the Company, Participant agrees that Participant will not,
directly or through another, during Participant’s employment and for a period of
one (1) year thereafter, assist or influence any Restricted Person to take a
position outside the Company which is reasonably likely to pose a competitive
threat to the Company.
(k)    In the event of a breach by Participant of subsection (j), the stipulated
damages for such breach are agreed to be Participant’s daily rate of base pay as
of the time he or she leaves the Company times 180. This provision for
stipulated damages is intended to be and is severable from the substantive
obligation in subsection (j), and from the other provisions of this Agreement.
(l)    Subsections (j) and (k) are solely for the purposes stated in subsections
(a) through (k), and are not for the purpose of limiting the ability of
Participant to compete with the Company.
(m)    Participant and the Company intend that the promise by Participant in
subsection (j) is separate and separable from any other obligation of
Participant, and for a different purpose, and with a different remedy from the
promise of Participant not to solicit or conduct business with certain clients
or to disclose Confidential Information or Trade Secrets of the Company, under
Section 14 and Section 16, respectively.
(n)    This Section 15 is effective immediately, and remains in force before and
after the time the rights to the RSUs granted under this Agreement vest, and
after such RSUs are issued to or transferred by Participant.


6



--------------------------------------------------------------------------------




(o)    Participant will reimburse and indemnify the Company for the actual costs
incurred by the Company in enforcing these covenants, including, but not limited
to, attorney’s fees reasonably incurred in enforcement activity.
Section 16.    Confidentiality. In consideration of this Agreement, Participant
agrees to the following:
(a)    During the term of Participant’s employment, Participant has been, and
will continue to be, provided with Trade Secrets and/or Confidential
Information. This information has been developed at great expense to Company and
is necessary for Company to conduct its business.
(b)    While Participant is employed by Company, Participant will not directly
or indirectly use or disclose any Trade Secret or Confidential Information,
except in the interest and for the benefit of Company.
(c)    After the termination of Participant’s employment with Company for any
reason, Participant will not directly or indirectly use or disclose any Trade
Secret.
(d)    For a period of twenty-four (24) months following the termination of
Participant’s employment with Company for any reason, Participant will not
directly or indirectly use or disclose any Confidential Information. This
confidentiality provision is not intended in any way to modify or limit
Participant’s ongoing duty to maintain the confidentiality of information as
required under federal and state laws and regulations.
(e)    For purposes of this Agreement, the term “Trade Secret” has that meaning
set forth under applicable law. Participant shall not disclose any information
that constitutes a trade secret as defined in § 134.90, Wis. Stats. for as long
as the information continues to be a trade secret or any information where
disclosure is otherwise restricted by federal, state or local laws and
regulations.
(f)    For purposes of this Agreement, the term “Confidential Information” means
all non-Trade Secret information of, about or related to Company or provided to
Company by its clients, vendors and suppliers that is not known generally to the
public or Company’s competitors. Confidential Information includes, but is not
limited to: (i) new products, product specifications, information about products
under development, research, development or business plans, financial
information, client lists, vendor or supplier lists, information about
transactions with clients, pricing information, information relating to costs,
business records, and employment records and policies (other than Participant’s
own); (ii) information that is marked or otherwise designated or treated as
confidential or proprietary by Company; and (iii) information received by
Company from others which Company has an obligation to treat as confidential.
(g)    Notwithstanding the foregoing, the terms “Confidential Information” and
“Trade Secret” do not include, and the obligations set forth in this Agreement
do not apply to, any information that: (1) can be demonstrated by Participant to
have been known by Participant prior to Participant’s employment by Company; (2)
is or becomes generally available to the public through no act or omission of
Participant; (3) is obtained by Participant in good faith from a third party who
discloses such information to Participant on a non-confidential basis without
violating any obligation of confidentiality or secrecy relating to the
information disclosed; or (4) is independently developed by Participant outside
the scope of Participant’s employment without the use of Confidential
Information or Trade Secrets. Nothing in this Agreement shall limit or supersede
any common law, statutory or other protections of trade secrets where such
protections provide the Company with greater rights or protections for a longer
duration than provided in this Agreement. With respect to the disclosure of a
Trade Secret and in accordance with 18 U.S.C. § 1833, Participant shall


7



--------------------------------------------------------------------------------




not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a Trade Secret that (i) is made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, provided that, the information is disclosed solely for the
purpose of reporting or investigating a suspected violation of law; or (ii) is
made in a complaint or other document filed in a lawsuit or other proceeding
filed under seal so that it is not disclosed to the public. Participant is
further notified that if Participant files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, Participant may disclose the
Company’s Trade Secrets to Participant’s attorney and use the Trade Secret
information in the court proceeding, provided that Participant files any
document containing the Trade Secret under seal so that it is not disclosed to
the public, and does not disclose the Trade Secret, except pursuant to court
order.
(h)    These covenants are effective immediately, and shall remain in force
before and after the time the rights to the RSUs granted under this Agreement
vest, and after such RSUs are issued to or transferred by Participant. The
parties intend that this Section 16 and each and all of its individual
subparagraphs, provisions, and clauses are severable from any other provision of
this agreement, as provided in Section 21, and are also severable from any other
promise or duty owed by Participant to the Company.
(i)    Participant agrees that each of these covenants is reasonably and
properly necessary to protect the legitimate business interests of the Company.
Participant acknowledges that damages for the violation of any of these
covenants will be inadequate and will not give full, sufficient relief to the
Company, and that a breach of any of these covenants will constitute irreparable
harm to the Company. Therefore, Participant agrees that in the event of any
violation of any of these covenants, the Company shall be entitled to
compensatory damages and injunctive relief.
(j)    Participant will reimburse and indemnify the Company for the actual costs
incurred by the Company in enforcing any of these covenants, including, but not
limited to, attorney’s fees reasonably incurred in enforcement activity.
(k)    Notwithstanding anything herein to the contrary, in accordance with Rule
21F-17 under the Securities Exchange Act of 1934 and the rules promulgated
thereunder, the Company shall not impede a Participant’s ability to communicate
with the Securities and Exchange Commission or other governmental agencies
regarding possible federal securities law violations (1) without the Company’s
approval and (2) without having to forfeit or forego any resulting whistleblower
awards, and the Company shall not enforce any provision of any policy to the
extent such provision would be deemed to require the Company’s prior approval of
such communication or forfeiture of any award, except to the extent otherwise
permitted by Rule 21F-17.
Section 17.    Breach of Restrictive Covenants. Except as otherwise provided by
the Committee, notwithstanding any provision of the Plan to the contrary, if
Participant breaches a non-competition, non-solicitation, non-disclosure,
non-disparagement or other restrictive covenant set forth in an Award Agreement
or any other agreement between Participant and the Company, whether during or
after Participant’s Termination of Service, in addition to and not in limitation
of any other rights, remedies, damages, penalties or restrictions available to
the Company under the Plan, an Award Agreement, any other agreement between
Participant and the Company, or otherwise at law or in equity, Participant shall
forfeit or pay to the Company:
(a)    Any and all outstanding Awards granted to Participant, including Awards
that have become vested or exercisable;
(b)    Any Shares held by Participant in connection with the Plan that were
acquired by Participant after Participant’s Termination of Service and within
the 12-month period immediately preceding Participant’s Termination of Service;


8



--------------------------------------------------------------------------------




(c)    The profit realized by Participant from the exercise of any stock options
and SARs that Participant exercised after Participant’s Termination of Service
and within the 12-month period immediately preceding Participant’s Termination
of Service, which profit is the difference between the exercise price of the
stock option or SAR and the Fair Market Value of any Shares or cash acquired by
Participant upon exercise of such stock option or SAR; and
(d)    The profit realized by Participant from the sale, or other disposition
for consideration, of any Shares received by Participant in connection with the
Plan after Participant’s Termination of Service and within the 12-month period
immediately preceding Participant’s Termination of Service and where such sale
or disposition occurs in such similar time period.
Section 18.    Offset. The Company shall have the right to offset, from any
amount payable or stock deliverable hereunder, any amount that Participant owes
to the Company without the consent of Participant or any individual with a right
to Participant’s Award
Section 19.    Effect on Other Agreements. The foregoing provisions of Section
14 (Nonsolicitation of Clients), Section 15 (Protection of Leadership Pool), and
Section 16 (Confidentiality) shall not be construed to supersede or alleviate
any obligations of Participant to the Company with respect to any restrictive
covenant, non-compete or confidentiality agreement otherwise binding on
Participant, which shall remain in full force and effect to the extent provided
in any such agreements, and in the event that a provision of such agreement
shall conflict with any provision of this Award Agreement, Participant
acknowledges and agrees that the provision which is most protective of the
Company’s confidential or proprietary interests shall control. Notwithstanding
the foregoing, the provisions of Section 14, Section 15 and Section 16 shall
supersede and replace any similar restrictions included in previous Award
Agreements.
Section 20.    Notices. Any notice hereunder to the Company shall be addressed
to it at its office, 401 Charmany Drive, Madison, WI 53719; Attention: Corporate
Secretary, and any notice hereunder to Participant shall be addressed to him or
her at the last home address on file with the Company. Either party may
designate some other address at any time hereafter in writing.
Section 21.    Severability. In the event any provision of the Agreement is held
illegal or invalid for any reason, the illegality or invalidity will not affect
the remaining provisions of the Agreement, and the Agreement shall be construed
and enforced as if the illegal or invalid provision had not been included.
Section 22.    New Employers. While Participant is employed by the Company and
for a period of twelve (12) months immediately following the date Participant
ceases to be an employee of the Company, Participant will inform each new
employer, prior to accepting employment, of the existence of this Agreement,
including the prohibitions contained in Section 14, Section 15 and Section 16
and provide that employer with a copy of it. Participant authorizes the Company
to forward a copy of the prohibitions against competition as contained in this
section to any actual or prospective new employer.
Section 23.    Waiver of Jury Trial. EXCEPT TO THE EXTENT PROHIBITED BY STATE
LAW, BY SIGNING THIS AGREEMENT, EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL ACTION, PROCEEDING, CAUSE OF ACTION OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, INCLUDING ANY
EXHIBITS, SCHEDULES, AND APPENDICES ATTACHED TO THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) IT HAS


9



--------------------------------------------------------------------------------




CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) IT MAKES THIS WAIVER KNOWINGLY
AND VOLUNTARILY, AND (D) IT HAS DECIDED TO ENTER INTO THIS AGREEMENT IN
CONSIDERATION OF, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.




10



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in its name and on its behalf, and Participant acknowledges understanding and
acceptance of, and agrees to, the terms of this Award Agreement (including, but
not limited to, the Waiver of Jury Trial provision set forth in Section 23), all
as of the Grant Date.
FIRST BUSINESS FINANCIAL SERVICES, INC.
By:         
Print Name:     
Title:     
PARTICIPANT
        
Print Name:     



